At the July 1938 Term of the Talladega Circuit Court, the Grand Jury found and returned into open court an indictment charging this appellant with the offense of assault with intent to ravish. Specifically, that he did assault Mina Maurine Lee, a woman, with the intent forcibly to ravish her, etc.
The trial was had at the October 1938 term of said court. The defendant, in answer to the indictment, interposed his plea of not guilty. The jury returned the following verdict: "We the jury find the defendant guilty of assault with intent to ravish as charged in the indictment." Said verdict was duly signed by the foreman of the jury. Thereupon, as the law requires, the trial court adjudged the defendant guilty and sentenced him to serve an indeterminate term of imprisonment in the penitentiary for not less than five years, nor more than ten years. From the judgment of conviction pronounced and entered, this appeal was taken. The appeal is rested upon the record proper. There is no bill of exceptions, in the absence of which, special written charges refused to defendant will not be considered.
We have examined the record, as is our duty on appeal, and find that no error is apparent thereon. The record being regular in all respects, it follows that the judgment of conviction from which this appeal was taken must stand affirmed.
Affirmed.